DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 9/4/2020 and 4/7/2021 have been entered. The preliminary amendment filed on 9/4/2020 has been entered. Claims 1-10 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (Mak et al. – 7,616,158; herein after referred to as “Mak”) in view of Partovi (Partovi – 2022/0069632) 
Regarding claim 1, Suzuki discloses a wireless communication device comprising: 
an antenna for transmitting and receiving a radio wave (Mak; figures 1-2; 

a switch circuit that is disposed contactlessly with respect to said antenna and operates on 
the basis of an output signal of said logic (Mak; figures 2; col. 4-5, descriptions of figure 2 – radiating elements 202 and 201 which are placed parallel to each other, element 202 is connected to a switch 205),
wherein the switch circuit includes a wiring and a switch element, and the operation of 
said switch element varies the impedance of said antenna (Mak; figures 2; col. 4-5, descriptions of figure 2 – radiating elements 202 and 201 which are placed parallel to each other, element 202 is connected to a switch 205),  
	The claim differs in calling for a voltage rectifier and the logic circuit for regulating the voltage. However, these claimed limitations are not new. Reference to Partovi is cited as an evidence showing the conventionality of using the rectifier and logic circuit for regulating the voltage (Partovi; figures 1-2; par. 0064, 0079 – rectifier, voltage regulator, MCU2). In view of Partovi’s teachings, it would have been obvious to implement the rectifier, voltage regulator and MCU2 in the system as taught by Mak in order to regulate the output voltage to stay within tolerated range of operating conditions. 
	Regarding claim 2, see the discussions regarding claim 1 in view of Mak/Partovi. Further, Mak/Partovi discloses the wireless communication device according to claim 1, wherein said wiring included in said switch circuit is a coupling wiring, said coupling wiring is connected to said switch element, and at least a part of said coupling wiring is disposed contactlessly near said antenna (Mak; figures 2; col. 4-5, descriptions of figure 2 – radiating elements 202 and 201 which are placed parallel to each other, element 202 is connected to a switch 205).  
Regarding claim 3, see the discussions regarding claim 1 in view of Mak/Partovi. Further, Mak/Partovi discloses the wireless communication device according to claim 2, wherein at least a part of said coupling wiring is disposed generally in parallel with said antenna (Mak; figures 2; col. 4-5, descriptions of figure 2 – radiating elements 202 and 201 which are placed parallel to each other, element 202 is connected to a switch 205).  
Regarding claim 4, see the discussions regarding claim 1 in view of Mak/Partovi. Further, Mak/Partovi discloses the wireless communication device according to claim 1, wherein the shortest distance between said antenna and said switch circuit is 1 cm or less (Mak; figures 2; col. 4-5, descriptions of figure 2 – radiating elements 202 and 201 which are placed parallel to each other, element 202 is connected to a switch 205an).  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose:
(i) the wireless communication device according to claim 1, wherein the length of said wiring included in said switch circuit is 1/64 wavelengths or more of a communication radio wave (claim 5).  
ii. the wireless communication device according to claim 1, wherein said wiring included in said switch circuit is loop-shaped (claim 6, claim 7 depends on claim 6).  
claim 1, wherein said rectifying circuit is a voltage doubler rectifying circuit (claim 8).  
iv. the wireless communication device according to laim 1, wherein said rectifying circuit comprises a rectifying element having a semiconductor coating layer (claim 9).  
v. the wireless communication device according to laim 1, wherein said rectifying circuit comprises a rectifying element having a semiconductor layer that contains carbon nanotubes, wherein a conjugated polymer is attached to at least a part of the surface of said carbon nanotube (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THIEN M LE/Primary Examiner, Art Unit 2887